Appeal by the defen*583dant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Ferdinand, J.), imposed December 8, 2004, upon his conviction of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
The defendant’s claim that the sentence imposed constituted cruel and unusual punishment is unpreserved for appellate review (see People v Rosario, 22 AD3d 871, 872 [2005], lv denied 6 NY3d 780 [2006]; People v Gomez, 277 AD2d 250, 251 [2000]; People v Bolton, 239 AD2d 511, 512 [1997]) and, in any event, is without merit. There are no exceptional circumstances warranting modification of the sentence, which was the statutory minimum and the result of a negotiated plea (see People v Robinson, 156 AD2d 731, 732 [1989]; People v Buffa, 139 AD2d 751, 751-752 [1988]; People v Albano, 124 AD2d 739, 740 [1986]). Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.